DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“optical unit” in Claim 8
“illumination unit” in Claim 9
Support for the “optical unit” has been provided in Specification paragraphs [0022-24] and for the “illumination unit” in Specification paragraphs [0065-66].


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “before the image sensor mounting peninsula portion” in lines 14-15 in reference to the location of the circuit mounting peninsula portion.  This limitation is indefinite because the term “before” does not clearly describe the location of the circuit mounting peninsula portion in relation to the other components.  The term “before” does not provide a clear relationship between the components, and could refer to a spatial or a temporal relationship.  For the remainder of this Action, it is assumed that the term “before” provides the location of the circuit mounting peninsula portion as more proximal along a longitudinal axis than the location of the image sensor mounting peninsula portion. 
Claims 3, 7 recite the limitation "the other front end peripheral edge portion" in lines 5-6 and 8-9, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 4-6 are therefore rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190296537 A1 by Mikami (hereinafter “Mikami”) in view of US 20180049628 A1 by Motohara et al. (hereinafter “Motohara”).
Regarding Claim 1, Mikami discloses an endoscope imaging unit (imaging device 100; [0030]; Fig. 2) comprising: a plurality of parallel electric wires insulated from each other (coaxial cables 50 with outer insulative members 54; [0036]; Fig. 3); an image sensor located on a front end side by being separated from front ends of the respective electric wires (imaging element 10 separated from coaxial cables 50 as shown in Fig. 2; [0031-33]), wherein the image sensor has a light incident surface substantially perpendicular to the electric wires and facing the front end side (cover glass 11 covers a light receiving part of imaging element 10; [0032]); a flexible substrate located between the electric wires and the image sensor, having a circuit (first circuit board 20 is a flexible printed circuit board), and conductively connecting the respective electric wires to the circuit (electrical conduction from coaxial cables 50; [0032-33]; Fig. 2); an image sensor mounting peninsula portion bent with respect to the flexible substrate (inner lead 21 bent relative to first circuit board 20), and mounting the image sensor thereon by conductively connecting the image sensor to the circuit (imaging element 10 is electrically connected to inner lead 21; [0032]; Fig. 2); and a circuit mounting peninsula portion extending from the flexible substrate (second circuit board 30 extends proximally of first circuit board 20), and mounting an electronic 
Mikami does not disclose the circuit mounting peninsula portion located by being bent to a side opposite to the image sensor before the image sensor mounting peninsula portion.  However, Motohara discloses an endoscope system with an imaging unit 10 including a circuit board 30 formed as a multi-layer substrate.  The circuit board 30 has a main body 31 connected to a surface of the image sensor and arranged perpendicular to the longitudinal axis of the endoscope.  Proximal to the main body 31, the circuit board 30 has an attachment portion 32 protruding from the main body 31 to create step portions 34a and 34b.  These first and second step portions have side surfaces f5 and f6 which are bent in relation to the longitudinal axis ([0036-37]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Mikami with the bending portion disclosed by Motohara with the benefit of providing a mounting structure for electric components with high accuracy and simplicity (Motohara [0039]).
Regarding Claim 2, Mikami as modified by Motohara discloses the endoscope imaging unit according to claim 1.  Mikami does not disclose the flexible substrate or the circuit mounting peninsula portion located in a projection area range of the image sensor.  However, Motohara discloses the imaging unit 10 arranged perpendicular to a longitudinal axis such that a projection area extends proximally along the axis, as shown in Fig. 2.  The main body 31 of the circuit board 30 and the side surfaces f5 and f6 of the first and second step portions 34a and 34b are located proximally of the imaging unit 10 within the projection range when viewed from the front end side of the imaging unit 10 ([0036-37]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Mikami with the configuration disclosed by Motohara with the benefit of providing a mounting structure for electric components with high accuracy and simplicity (Motohara [0039]).
Regarding Claim 8, Mikami discloses an endoscope (endoscope 2; [0022]; Fig. 1) comprising: a plurality of parallel electric wires insulated from each other (coaxial cables 50 with outer insulative members 54; [0036]; Fig. 3): an image sensor located on a front end side by being separated from a front end of the respective electric wires (imaging element 10 separated from coaxial cables 50 as shown in 
Mikami does not disclose the circuit mounting peninsula portion located by being bent to a side opposite to the image sensor before the image sensor mounting peninsula portion.  However, Motohara discloses an endoscope system with an imaging unit 10 including a circuit board 30 formed as a multi-layer substrate.  The circuit board 30 has a main body 31 connected to a surface of the image sensor and arranged perpendicular to the longitudinal axis of the endoscope.  Proximal to the main body 31, the circuit board 30 has an attachment portion 32 protruding from the main body 31 to create step portions 34a and 34b.  These first and second step portions have side surfaces f5 and f6 which are bent in relation to the longitudinal axis ([0036-37]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Mikami with the bending portion disclosed by Motohara with the benefit of providing a mounting structure for electric components with high accuracy and simplicity (Motohara [0039]).
Regarding Claim 9, Mikami as modified by Motohara discloses the endoscope according to claim 8.  Mikami discloses the endoscope further comprising: an illumination unit that emits illumination light to .

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mikami in view of Motohara as applied to Claim 1 above, and further in view of US 20170108691 A1 by Kitano (hereinafter “Kitano”).
Regarding Claim 3, Mikami as modified by Motohara discloses the endoscope imaging unit according to claim 1.  Mikami does not disclose the flexible substrate bent in a tubular body or wherein the circuit mounting peninsula portion is bent by extending from the other front end peripheral edge portion of the tubular body, and is inserted into the tubular body.  However, Motohara discloses the circuit board 30 with main body 31 and attachment portion 32 which protrudes to create step portions 34a and 34b.  These first and second step portions have side surfaces f5 and f6 which are bent in relation to the longitudinal axis.  Thus, the step portions are bent from the front side of the imaging unit 10 which contains the image sensor 21 ([0035-37]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Mikami with the bending portion disclosed by Motohara with the benefit of providing a mounting structure for electric components with high accuracy and simplicity (Motohara [0039]).
Further, Kitano discloses an endoscope 2 with circuit board 24 containing a sensor connection portion 30 and an electric wire connection portion 31 ([0064]).  A tubular body is formed from the electric wire connection portion 31 with side walls 35 and ceiling wall 36, as shown in Fig. 2.  Electric wires 27 are connected at the front end to the proximal end of electric wire connection portion 31 inside the tubular body ([0066-68]; Figs. 2-3).  Sensor connection portion 30 extends from the front of the electric wire connection portion 31, which makes up a portion of the tubular body, and is arranged perpendicular to the image sensor 21 ([0063-65]; Fig. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Mikami with the tubular body disclosed by Kitano with the benefit of suppressing the displacement of the wires and enhancing the durability of the electrical connections (Kitano [0084]).
Claim 4, Mikami as modified by Motohara and Kitano discloses the endoscope imaging unit according to claim 3.  Neither Mikami nor Motohara disclose wherein the electric wire is inserted into a rear end side of the tubular body on a side opposite to the image sensor, and is conductively connected to the circuit via a pad disposed on an inner surface of the tubular body.  However, Kitano discloses electric wires 27 connected at the front end to the proximal end of electric wire connection portion 31 inside the tubular body ([0066-68]).  At the connection point between the wires and the electric wire connection portion 31, lands 32 are provided to create an electrical connection ([0065-66]; Figs. 2-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Mikami with the pads disclosed by Kitano with the benefit of reducing the diameter and enhancing the durability of the device (Kitano [0010]).   
Regarding Claim 5, Mikami as modified by Motohara and Kitano discloses the endoscope imaging unit according to claim 3.  Neither Mikami nor Motohara disclose wherein the tubular body is a square tube.  However, Kitano discloses a tubular body is formed from the electric wire connection portion 31 with side walls 35 and ceiling wall 36, as shown in Fig. 2 ([0066-68]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Mikami with the tubular body disclosed by Kitano with the benefit of suppressing the displacement of the wires and enhancing the durability of the electrical connections (Kitano [0084]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mikami in view of Motohara as applied to Claim 2 above, and further in view of US 20190328217 A1 by Moreau et al. (hereinafter “Moreau”).
Regarding Claim 6, Mikami as modified by Motohara discloses the endoscope imaging unit according to claim 2.  Mikami further discloses wherein the flexible substrate is connected to a front end of the cable by conductively connecting the respective electric wires to the circuit (first circuit board 20 is connected via electrical conduction to coaxial cables 50), wherein the image sensor mounting peninsula portion extends from an edge of the flexible substrate on a side opposite to the cable (inner lead 21 extends forward from the front side of first circuit board 20; [0032-33]; Fig. 2), and is bent parallel to the image sensor (inner lead 21 is bent upwards parallel to imaging element 10; Fig. 2).

Further, Moreau discloses an endoscope including an information transmission component such as an electrical cable bundle or ribbon to connect an image sensor to a processor in an endoscope ([0181]; Fig. 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Mikami with the cable disclosed by Moreau with the benefit of providing power and facilitating active use over the handle portion of the device (Moreau [0181]).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mikami in view of Motohara as applied to Claim 2 above, and further in view of U.S. 5,220,198 A by Tsuji (hereinafter “Tsuji”).
Regarding Claim 7, Mikami as modified by Motohara discloses the endoscope imaging unit according to claim 2.  Mikami further discloses wherein the image sensor mounting peninsula portion extends from a front end peripheral edge portion of the body (inner lead 21 extends forward from the front side of first circuit board 20; [0032-33]; Fig. 2), and is bent in a direction substantially perpendicular to an extension direction of the body (inner lead 21 is bent upwards parallel to imaging element 10; Fig. 2).
 Mikami does not disclose a non-tubular body or wherein the circuit mounting peninsula portion is bent by extending from the other front end peripheral edge portion of the non-tubular body, and is inserted into the non-tubular body.  However, Motohara discloses the circuit board 30 with main body 31 and attachment portion 32 which protrudes to create step portions 34a and 34b.  These first and second step portions have side surfaces f5 and f6 which are bent in relation to the longitudinal axis.  Thus, the step portions are bent from the front side of the imaging unit 10 which contains the image sensor 21 ([0035-37]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Mikami with the bending portion disclosed by Motohara with the 
Further, Tsuji discloses an imaging apparatus with a flexible U-like connected substrate 51 connected to an imaging chip 54.  Plane parts 51b and 51c extend perpendicular from a central plane part 51a towards a signal line 32 in which core wires 43 are connected (Col 6, line 65- Col 7, line 7 and Col 7, lines 18-33; Figs. 8, 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Mikami with the non-tubular body disclosed by Tsuji with the benefit of creating functional connections and maintaining a small size for the device (Tsuji Col 4, lines 32-36).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190068848 A1
US 20140078280 A1 
US 20170251913 A1
US 20180070803 A1

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795                                                                                                                                                                                                        12/3/21